                UNITED STATES COURT OF INTERNATIONAL TRADE
                        BEFORE: LEO M. GORDON, JUDGE

 XI’AN METALS IMPORT & EXPORT CO., LTD.,

                               Plaintiff,
   Consol. Court No.and
   19-00072
 SHANXI PIONEER HARDWARE INDUSTRIAL CO.,                          Consol. Court No. 20-00103
 LTD.,

                               Consolidated Plaintiff,
                    and

 BUILDING MATERIAL DISTRIBUTORS, INC.,

                               Consolidated Plaintiff,

                          v.

 UNITED STATES,

                               Defendant,
                     and

 MID CONTINENT STEEL & WIRE, INC.,

                               Defendant-Intervenor.


                                    NOTICE OF APPEAL

       Notice is hereby given that Shanxi Pioneer Hardware Industrial Co., Ltd., consolidated

plaintiff in the above-named case, hereby appeals to the United States Court of Appeals for the

Federal Circuit from the final judgment of the United States Court of International Trade entered

in this action. Xi’an Metals Import & Export Co., Ltd. v. United States, Ct. No. 20-00103, Slip

Op. 21-71 (Ct. Int'l Trade, June 9, 2021), ECF Nos. 45 and 46. This Notice is filed in accordance

with 28 U.S.C. § 2645(c) and 28 U.S.C. § 2107(b).
                        Respectfully submitted,

                        /s/Jeffrey S. Neeley
                        Jeffrey S. Neeley
                        Husch Blackwell LLP
                        750 17th St., NW
                        Suite 900
                        Washington, DC 20006
                        (202) 378-2409
                        Email: Jeffrey.Neeley@huschblackwell.com

Dated: August 4, 2021
